Citation Nr: 0003796	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
cervical spine, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for neurosis, mixed 
type, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952, from August 1952 to August 1958, and from 
September 1958 to June 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1995 rating decision by the Pittsburgh, Pennsylvania RO that 
denied entitlement to increased ratings for arthritis of the 
cervical spine, evaluated as 20 percent disabling, and 
neurosis, evaluated as 10 percent disabling.  In February 
1998, the rating for the veteran's cervical spine disability 
was increased from 20 percent to 30 percent and the appeal 
was continued.

The Board notes that during an August 1997 personal hearing, 
the veteran withdrew the following issues from appellate 
status: entitlement to service connection for a heart 
disorder, to include hypertension; entitlement to service 
connection for a spinal cyst; entitlement to a compensable 
rating for a kidney stone; and whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for defective vision.  See 38 C.F.R. 
§ 20.204 (1999).


REMAND

The veteran contends that his service-connected cervical 
spine disability is more disabling than currently evaluated.  
The medical evidence of record contains many references to 
increased pain in the veteran's cervical spine.  For example, 
during an August 1997 personal hearing, the veteran testified 
that he has constant pain and periodic numbness in his neck.  
He stated that his neck pain radiates into his head, 
shoulders and arms.  The veteran also stated that he has 
muscle spasms in his neck occasionally.  In addition, the 
veteran testified that he receives treatment for his service-
connected neck disability at the Altoona VA Medical Center 
every three months.  An October 1997 VA examination report 
notes the veteran's complaints of pain in his neck that "is 
becoming more severe and constant."  The veteran stated that 
his neck is stiff and cracks.  He reported that he has 
problems driving, because his neck is too painful to move 
properly.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record.  In such instances, the provisions 
of 38 C.F.R. § 4.40 (1999) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.

More specifically, any examination of musculoskeletal 
disability done for rating purposes must include certain 
findings and conclusions that have heretofore been overlooked 
in the VA examinations of record.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (1999).  Id.  

In reviewing the record, the Board notes that the most recent 
VA examination for the purpose of evaluating the veteran's 
service-connected cervical spine disability was performed in 
October 1997.  Although regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole-recorded history, 38 C.F.R. §§ 4.1, 
4.2, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Clearly, an up-
to-date VA examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.

Moreover, in reviewing the 1997 VA examination report, it 
appears that the extent of functional disability due to pain 
is not adequately portrayed in accordance with the directives 
of the Court in DeLuca.  In this regard it is noted that 
38 C.F.R. § 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled. 
38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that 
a VA rating examination must be conducted so as to portray 
adequately not only the identifiable anatomical damage, but 
also the functional loss experienced by the veteran.  As 
noted above, the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca specifically 
requires that the medical examiner should be asked to 
determine whether there is any weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected cervical spine disability; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.  Although further delay is 
regrettable, additional VA orthopedic examination is 
warranted to ensure a fully informed decision regarding the 
veteran's claim.

In addition, the veteran contends that his service-connected 
psychiatric disability is more disabling than currently 
evaluated.  It is noted that the schedular criteria by which 
psychiatric disabilities are rated have been changed during 
the pendency of the veteran's appeal.  See 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996).  
Therefore, consideration of both old and new criteria should 
be accomplished, Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
and the criteria most favorable to the veteran's claim should 
be used.  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130 (1999).

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Court has held that 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Following the gathering of all available 
medical records, the veteran should be afforded a VA 
psychiatric examination.  Under the new rating schedule, the 
psychiatric examination must include the examiner's 
assessment of the veteran's degree of occupational and social 
impairment so that the criteria set forth in 38 C.F.R. 
§ 4.130 (1999) may be applied.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  An additional 
psychiatric examination must be conducted, and the examiner 
should provide a Global Assessment of Functioning (GAF) score 
and define what the score represents in accordance with the 
appropriate edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders.

In view of the forgoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical providers where he has 
received treatment for his service-
connected cervical spine disability and 
for his service-connected psychiatric 
disability since 1997.  After obtaining 
all necessary releases, the RO should 
contact the named medical providers and 
request copies of all medical records 
concerning treatment of the veteran's 
service-connected cervical spine 
disability and service-connected 
psychiatric disability since 1997.

2.  After the above has been completed, 
the veteran should undergo a special VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected cervical spine 
disability.  The claims file must be made 
available to the examiner for review.  
All indicated tests and x-ray 
examinations should be accomplished.  The 
examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  
Determinations on whether the veteran's 
cervical spine exhibits pain with use 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.

3.  In addition, the veteran should 
undergo a VA psychiatric examination for 
the purpose of determining the severity 
of his service-connected psychiatric 
disability and its impact on the 
veteran's social and industrial 
adaptability.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that he/she 
review the revised criteria for rating 
psychiatric disabilities as discussed 
above, (to this end, it would be helpful 
to provide the examiner with a copy of 
this Remand) together with the criteria 
in effect prior to November 7, 1996.  The 
examiner should render an opinion as to 
what effect the service-connected 
disability has on the veteran's social 
and industrial adaptability.  The 
examiner should report the findings 
consistent with the revised regulatory 
criteria cited above.  A Global 
Assessment of Functioning (GAF) should be 
provided, and the examiner should explain 
the meaning of any score.

4.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return the examination report(s) to the 
examining physician(s) and request that 
all deficiencies be remedied.

5.  Following the completion of all 
development the RO should review the 
veteran's claims with regard to all 
pertinent diagnostic codes and 
regulations and, in particular, should 
consider both the old rating criteria for 
psychiatric disorders and the revised 
rating criteria which became effective 
November 7, 1996, and apply those 
criteria that are more advantageous to 
the veteran.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


